 



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
EXHIBIT 10.33
LOAN AGREEMENT
     LOAN AGREEMENT (this “Agreement”), dated as of July 18, 2007, between
Dynavax Technologies Corporation, a Delaware corporation (the “Borrower”),
Deerfield Private Design Fund, L.P., (“Deerfield Private Design”) Deerfield
Special Situations Fund, L.P., Deerfield Special Situations Fund International
Limited and Deerfield Private Design International, L.P. (each a “Lender” and,
together the “Lenders” and together with the Borrower, the “Parties”).
W I T N E S S E T H:
     WHEREAS, the Borrower wishes to borrow from the Lenders the principal
amount of up to thirty million Dollars ($30,000,000), without interest, for the
purposes described in Section 2.1; and
     WHEREAS, the Lenders desire on the terms hereinafter set forth to make
loans to the Borrower from time to time for such purposes;
     NOW, THEREFORE, in consideration of the mutual agreements set forth herein,
the Lenders and the Borrower agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 General Definitions. Wherever used in this Agreement, or the
Exhibits or Schedules attached hereto, unless the context otherwise requires,
the following terms have the following meanings:
     “Additional Amounts” has the meaning given to it in Section 2.7(b).
     “Affiliate” means, with respect to a Party, any person, corporation,
partnership or other entity that directly or indirectly controls or is
controlled by or is under common control with such Party. For purposes of this
definition, the term “control” (including, with correlative meaning, the terms
“controlled by” or “under common control with”) means the actual power, either
directly or indirectly through one or more intermediaries, to direct or cause
the direction of the management and policies of such entity, whether by the
ownership of fifty percent (50%) or more of the voting stock of such entity, or
by contract or otherwise.
     “Available Cash” means cash, cash equivalents and short-term investments
set forth in the balance sheet of the Borrower.
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



     “Business Day” means a day on which banks are open for business in The City
of New York.
     “Chamber Study” means a randomized, double-blind, placebo-controlled,
parallel study. Approximately 300 subjects will be randomized to receive either
Tolamba or placebo treatments to evaluate the efficacy of Tolamba to control
symptoms of ragweed-induced allergic rhinitis in the Environmental Exposure
Chamber (EEC).
     “Commitment Fee” has the meaning given to it in Section 2.4.
     “Commitment Period Expiration Date” means the earliest to occur of (a) the
Final Payment Date and (b) the date on which any Commitment Termination Event
occurs.
     “Commitment Termination Event” means: (a) the occurrence of any Event of
Default as each such Event of Default is described in Section 6.1; (b) upon
notice by the Borrower to Deerfield Private Design effective on any date set
forth in such notice after the release of the Chamber Study.
     “Common Stock” means the publicly traded common stock of the Borrower.
     “Contingent Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to
(i) any indebtedness, lease, dividend, letter of credit or other obligation of
another, including, without limitation, any such obligation directly or
indirectly guaranteed, endorsed, co-made or discounted or sold with recourse by
that Person, or in respect of which that Person is otherwise directly or
indirectly liable; (ii) any obligations with respect to undrawn letters of
credit issued for the account of that Person; and (iii) all obligations arising
under any interest rate, currency or commodity swap agreement, interest rate cap
agreement, interest rate collar agreement, or other agreement or arrangement
designated to protect a Person against fluctuation in interest rates, currency
exchange rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith; provided, however, that such
amount shall not in any event exceed the maximum amount of the obligations under
the guarantee or other support arrangement.
     “Default” means any event which, at the giving of notice, lapse of time or
fulfillment of any other applicable condition (or any combination of the
foregoing), would constitute an Event of Default.
     “Disbursement” has the meaning given to it in Section 2.2(a).
     “Disbursement Date” means the date on which a Disbursement occurs.
     “Disbursement Request” has the meaning given to it in Section 2.2(a).
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

2



--------------------------------------------------------------------------------



 



     “Dollars” and the “$” sign mean the lawful currency of the United States of
America.
     “Event of Default” has the meaning given to it in Section 6.1.
     “Evidence of Disbursement” has the meaning given to it in Section 2.2(a).
     “Excluded Taxes” means all income taxes, minimum or alternative minimum
income taxes, withholding taxes imposed on gross amounts, any tax determined
based upon income, capital gains, gross income, sales, net profits, windfall
profits or similar items, franchise taxes (or any other tax measured by capital,
capital stock or net worth), gross receipts taxes, branch profits taxes, margin
taxes (or any other taxes imposed on or measured by net income, or imposed in
lieu of net income) payable by the Lenders in any jurisdiction to any
Governmental Authority (or political subdivision or taxing authority thereof) in
connection with any payments received under this Agreement by the Lenders, or
any such tax imposed in connection with the execution and delivery of, and the
performance of its obligations under, this Agreement.
     “Field Study” means a single blind observational study to assess the
efficacy of Tolamba versus placebo in the control of symptoms of allergic
rhinitis during the natural ragweed season in [ * ]. 
     “Final Payment” means such amount as may be necessary to repay the
outstanding principal of the Loan (together with any other amounts accrued under
this Agreement) to the Lenders pursuant to this Agreement.
     “Final Payment Date” means the earlier of (i) the date on which the
Borrower repays the outstanding principal of the Loan (together with any other
amounts accrued under this Agreement) to the Lenders or (ii) July 18, 2010.
     “Financing Documents” means this Agreement, the Note, the Registration
Rights Agreement, the Warrants and any other document or instrument delivered in
connection with any of the foregoing whether or not specifically mentioned
herein or therein.
     “GAAP” means generally accepted accounting principles in the United States
of America in effect from time to time, and applied on a consistent basis.
     “Government Authority” means any government, governmental department,
ministry, cabinet, commission, board, bureau, agency, tribunal, regulatory
authority, instrumentality, judicial, legislative, fiscal, or administrative
body or entity, domestic or foreign, federal, state or local having jurisdiction
over the matter or matters and Person or Persons in question, including, without
limitation, the Food and Drug Administration and the Securities and Exchange
Commission.
     “Indebtedness” means (a) all indebtedness for borrowed money, including
without limitation reimbursement and other obligations with respect to surety
bonds and letters of credit, (b) all obligations evidenced by notes, bonds,
debentures or similar instruments, (c) all capital lease obligations, and
(d) all Contingent Obligations, if any.
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

3



--------------------------------------------------------------------------------



 



     “Indemnified Person” has the meaning given to it in Section 7.12.
     “Indemnity” has the meaning given to it in Section 7.12.
     “Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention,
privilege or other encumbrance on or with respect to property or interest in
property having the practical effect of constituting a security interest with
respect to the payment of any obligation with, or from the proceeds of, any
asset or revenue of any kind.
     “Loan” means the loan to be made available by the Lenders to the Borrower
pursuant to Section 2.2 in the maximum aggregate amount of thirty million
Dollars ($30,000,000) or, as the context may require, the then outstanding
principal amount.
     “Loss” has the meaning given to it in Section 7.12.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, prospects, condition (financial or otherwise) or property
related to the Milestone Products; (b) the validity or enforceability of any
provision of any Financing Document; (c) the ability, including, without
limitation, the financial ability of the Borrower to timely perform its
obligations under each Financing Document; or (d) the rights and remedies of the
Lenders under any of the Financing Documents.
     “Milestones” mean the numbered event or events set forth on Exhibit B.
     “Milestone Products” means the products described in Exhibit B.
     “Note” means the Note attached to this Agreement as Exhibit A.
     “Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with the Financing Documents.
     “Organizational Documents” means the Certificate of Incorporation and
By-laws of the Borrower.

     “Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of
Lenders arising under this Agreement or any other Financing Document;
(ii) Indebtedness existing as of the date hereof (which the Borrower represents
to not be in excess of $15,000,000); (iii) Indebtedness (not including the Loan)
not to exceed [ * ] in the aggregate in any fiscal year of Borrower secured by a
lien described in clause (iv) of the defined term “Permitted Liens,” provided
such Indebtedness does not exceed the lesser of the cost or fair market value of
the equipment financed with such Indebtedness; (iv) Subordinated Debt;
(v) Indebtedness to trade creditors incurred in the ordinary course of business;
and (vi) extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose more burdensome terms upon Borrower.

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

4



--------------------------------------------------------------------------------



 



     “Permitted Liens” means: (i) statutory Liens created by operation of
applicable law; (ii) Liens arising in the ordinary course of business and
securing obligations that are not overdue or are being contested in good faith
by appropriate proceedings; (iii) Liens for Taxes not yet due and payable or
that are being contested in good faith by appropriate proceedings; (iv) Liens
upon or in any equipment acquired or held by Borrower (a) to secure the purchase
price of such equipment or indebtedness incurred solely for the purpose of
financing the acquisition or lease of such equipment, or (b) existing on such
equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such equipment; (v) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in clause
(iv) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase;
(vi) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default; (vi) non-exclusive licenses or sublicenses and
exclusive licenses granted in the ordinary course of Borrower’s business and,
with respect to any licenses where Borrower is the licensee or sublicensee, any
interest or title of a licensor or sublicensor under any such license or
sublicense; (vii) deposits to secure the performance of bids, trade contracts
(other than for borrowed money), contracts for the purchase of property, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case, incurred in the ordinary course of
business and not representing an obligation for borrowed money; and (viii) Liens
in favor of financial institutions arising in connection with Borrower’s
accounts maintained in the ordinary course of Borrower’s business held at such
institutions to secure standard fees for services charged by, but not financing
made available by, such institutions.
     “Person” means and includes any natural person, individual, partnership,
joint venture, corporation, trust, limited liability company, limited company,
joint stock company, unincorporated organization, government entity or any
political subdivision or agency thereof, or any other entity.
     “Primary Endpoint of the Chamber Study or Field Study” means a [ * ]
reduction in the change from baseline of Total Nasal Symptom Score compared with
the placebo group with p [ * ].
     “Registration Rights Agreement” means the Registration Rights Agreement,
dated as of the date hereof, by and between the Borrower, the Deerfield Entities
(as such term in defined in the Registration Rights Agreement) and the Lenders.
     “Subordinated Debt” means any debt incurred by Borrower that is
subordinated in writing to the debt owing by Borrower to Lenders pursuant to a
Subordination Agreement in substantially the form of Exhibit D attached hereto
(and identified as being such by Borrower and Deerfield Private Design).
     “Subordination Agreement” means the Subordination Agreement attached hereto
as Exhibit D.
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

5



--------------------------------------------------------------------------------



 



     “Subsidiary or Subsidiaries” means, as to Borrower, any corporation or
other entity of which securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions are at the time directly or indirectly owned by
such Borrower.
     “Taxes” means all deductions or withholdings for any and all present and
future taxes, levies, imposts, stamp or other duties, fees, assessments,
deductions, withholdings, all other governmental charges, and all liabilities
with respect thereto.
     “Warrants” means the warrants attached hereto as Exhibit C-1 and C-2 issued
pursuant to Section 2.9.
     Section 1.2 Interpretation. In this Agreement, unless the context otherwise
requires, all words and personal pronouns relating thereto shall be read and
construed as the number and gender of the party or parties requires and the verb
shall be read and construed as agreeing with the required word and pronoun; the
division of this Agreement into Articles and Sections and the use of headings
and captions is for convenience of reference only and shall not modify or affect
the interpretation or construction of this Agreement or any of its provisions;
the words “herein,” “hereof,” “hereunder,” “hereinafter” and “hereto” and words
of similar import refer to this Agreement as a whole and not to any particular
Article or Section hereof; the words “include,” “including,” and derivations
thereof shall be deemed to have the phrase “without limitation” attached thereto
unless otherwise expressly stated; references to a specified Article, Exhibit,
Section or Schedule shall be construed as a reference to that specified Article,
Exhibit, Section or Schedule of this Agreement; and any reference to this
Agreement or any of the Financing Documents means such agreement or document as
the same shall be amended, supplemented or modified and from time to time in
effect.
     Section 1.3 Business Day Adjustment. Where the day by which a payment is
due to be made is not a Business Day, that payment shall be made by the next
succeeding Business Day unless that next succeeding Business Day falls in a
different calendar month, in which case that payment shall be made by the
Business Day immediately preceding the day by which such payment is due to be
made.
ARTICLE II
AGREEMENT FOR THE LOAN
     Section 2.1 Use of Proceeds. The Borrower shall use the Loan proceeds to
engage in any activities related to the preclinical and clinical development of
the products identified in the Milestone Products.
     Section 2.2 Disbursements.
     (a) Subject to satisfaction of the conditions contained in Article IV, a
disbursement of a portion of the Loan (each a “Disbursement”) in an amount
determined in accordance with Exhibit B for each Milestone shall be made when
indicated on Exhibit B for such Milestone upon the Borrower’s request (a
“Disbursement Request”) in
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

6



--------------------------------------------------------------------------------



 



the form of Schedule 1, delivered to Deerfield Private Design not less than five
Business Days prior to the proposed date of such Disbursement. Against each
Disbursement, the Borrower shall deliver to Deerfield Private Design a completed
receipt (the “Evidence of Disbursement”) in the form of Schedule 2, which
receipt shall not be effective until the Disbursement is actually advanced to
the Borrower.
     (b) The Lenders shall not be required to make any Disbursement if (i) the
Commitment Period Expiration Date shall have occurred, or (ii) after giving
effect thereto, the aggregate outstanding principal amount of the Loan would
exceed $30,000,000.
     (c) The Lenders shall not be required to make the Disbursements related to
the Tolamba Payments described in Items 4 and 5 of Exhibit B if the Primary
Endpoint of the Chamber Study is not achieved or subsequent to Borrower’s
decision to permanently discontinue the development of Tolamba.
Section 2.3 Repayment.
     (a) Except as may be [ * ] by Section 2.4, the Borrower shall remit the
Final Payment to Lenders on the earlier to occur of (i) the Final Payment Date
and (ii) a Commitment Termination Event, it being understood that a repayment
after a Commitment Termination Event will be within 3 Business Days of the
occurrence of such Commitment Termination Event.
     (b) Notwithstanding 2.3(a), (A) If the Chamber Study is completed and the
Primary Endpoint of the Chamber Study is not achieved, then the outstanding
principal amount of the Loan shall be reduced by the lesser of (i) [ * ] and
(ii) [ * ]; and (B) if Borrower decides to permanently discontinue the
development of Tolamba (a “Tolamba Discontinuance”) after the results of the
Field Study have been collected by the Borrower then the outstanding principal
amount of the Loan shall be reduced by the lesser of (i) [ * ] and (ii)
$9,000,000.
     Section 2.4 Commitment Fee. Until the Final Payment Date, the Borrower
shall pay a quarterly fee (the “Commitment Fee”) to the Lenders in the amount of
$442,500 by the thirtieth day after the end of each of the Borrower’s fiscal
quarters to an account or accounts by wire transfer specified by Deerfield
Private Design in writing to Borrower; provided, however, that during the fiscal
quarter in which this Agreement is executed and if this Agreement is terminated
on a day other than the last day of any fiscal quarter, the Commitment Fee shall
be pro-rated for the period of such fiscal quarter that this Agreement was in
effect. Borrower shall make 12 total payments of the Commitment Fee, with the
first payment coming due on October 31, 2007. If a Commitment Termination Event
occurs by notice by the Borrower by the earliest to occur of (a) [ * ] and (b) [
* ], the Lenders shall [ * ].
     Section 2.5 Payments. Payments of any amounts due to the Lenders under this
Agreement shall be made in Dollars in immediately available funds prior to
11:00 a.m. New York City time on such date that any such payment is due, in such
place or places, as Deerfield
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

7



--------------------------------------------------------------------------------



 



Private Design shall from time to time designate in writing. The Borrower shall
pay all and any costs (administrative or otherwise) imposed by banks, clearing
houses, or any other financial institution, in connection with making any
payments under any of the Financing Documents, except for any costs imposed by
the Lenders’ banking institutions.
     Section 2.6 Optional Prepayment. Upon the conclusion of the Chamber Study,
Borrower may, upon three Business Day’s written notice to Deerfield Private
Design, prepay the total, but not less than the total, of the Final Payment
calculated as of the date written notice is sent to Deerfield Private Design. If
Borrower elects to make such prepayment at a time when Commitment Fees already
paid to the Lenders would be required to be [ * ], the total amount of the Final
Payment that would otherwise be payable at that time will be [ * ]. Upon
remittance of such payment in accordance with Section 2.5, this Agreement shall
be terminated.
     Section 2.7 Taxes, Duties and Fees.
     (a) The Borrower shall pay or cause to be paid all present and future Taxes
(other than Excluded Taxes, if any), duties, fees and other charges of
whatsoever nature, if any, now or at any time hereafter levied or imposed by any
Government Authority, by any department, agency, political subdivision or taxing
or other authority thereof or therein, by any organization of which the
applicable Government Authority is a member, or by any jurisdiction through
which the Borrower makes payments hereunder, on or in connection with the
payment of any and all amounts due under this Agreement, and all payments of
principal and other amounts due under this Agreement shall be made without
deduction for or on account of any such Taxes, duties, fees and other charges,
except for Excluded Taxes, which may be deducted or withheld from payments made
by the Borrower only if such deduction or withholding is required by applicable
law.
     (b) If the Borrower is required to withhold any such amount or is prevented
by operation of law or otherwise from paying or causing to be paid such Taxes,
duties, fees or other charges as aforesaid except for Excluded Taxes, the
principal and other amounts due under this Agreement (as applicable) shall be
increased to such amount as shall be necessary to yield and remit to the Lenders
the full amount they would have received taking into account any such Taxes
(except for Excluded Taxes), duties, fees or other charges payable on amounts
payable by the Borrower under this Section 2.7(b) had such payment been made
without deduction of such Taxes, duties, fees or other charges (all and any of
such additional amounts, herein referred to as the “Additional Amounts”).
     (c) If Section 2.7(b) above applies and Deerfield Private Design so
requires, the Borrower shall deliver to the Lenders official tax receipts
evidencing payment (or certified copies of them) of the Additional Amounts
within thirty (30) days of the date of payment.
     (d) If any Lender receives a refund from a Government Authority to which
the Borrower has paid withholding Taxes pursuant to this Section 2.7, such
Lender shall pay such refund to the Borrower.
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

8



--------------------------------------------------------------------------------



 



     Section 2.8 Costs, Expenses and Losses. If, as a result of any failure by
the Borrower to pay any sums due under this Agreement on the due date therefor,
or to borrow in accordance with a request for Disbursement made pursuant to
Section 2.2, any Lender shall incur costs, expenses and/or losses, by reason of
the liquidation or redeployment of deposits from third parties or in connection
with obtaining funds to make or maintain any Disbursement that such Lender would
not otherwise have incurred, the Borrower shall pay to such Lender upon request
by such Lender, the amount of such documented costs, expenses and/or losses
within fifteen (15) days after receipt by it of a certificate from such Lender
setting forth in reasonable detail such costs, expenses and/or losses along with
supporting documentation. For the purposes of the preceding sentence, “costs,
expenses and/or losses” shall include, without limitation, any interest paid or
payable to carry any unpaid amount and any loss, premium, penalty or expense
which may be incurred in obtaining, liquidating or employing deposits of or
borrowings from third parties in order to make, maintain or fund the Loan or any
portion thereof.
     Section 2.9 Delivery of Warrants. Upon satisfaction of each condition set
forth in Exhibit C, the Borrower shall issue to the Lenders, on the date such
condition has been satisfied, Warrants to purchase the number of shares of its
Common Stock set forth opposite such condition and in the proportions set forth
therein (such amounts of Common Stock, the “Exercise Shares”). Except as set
forth below, the Warrants shall be in the form annexed hereto as Exhibit C-1.
The Exercise Price (as such term is defined in the Warrants) of each Warrant
shall be (i) $5.13 in the case of the Warrants issued on the date of this
agreement and (ii) in the case of the other Warrants 120% of the average of the
“Volume Weighted Average Price” of the Common Stock for each of the 15
consecutive trading days ending on the trading day immediately preceding the
date of issuance. As used herein, the “Volume Weighted Average Price” for the
Common Stock as of any date means the daily volume weighted average price (based
on a Trading Day from 9:30 a.m. to 4:00 p.m. (New York time)) of the Common
Stock on the NASDAQ Global Market (“NASDAQ”) as reported by Bloomberg Financial
L.P. using the AQR function or an equivalent, reliable reporting service
mutually acceptable to and hereafter designated by Deerfield Private Design and
the Borrower (“Bloomberg”) or, if NASDAQ is not the principal trading market for
the Common Stock, the volume weighted average sale price of the Common Stock on
the principal securities exchange or trading market where the Common Stock is
listed or traded as reported by Bloomberg, or, if no volume weighted average
sale price is reported for the Common Stock, then the last closing trade price
of the Common Stock as reported by Bloomberg, or, if no last closing trade price
is reported for the Common Stock by Bloomberg, the average of the bid prices of
any market makers for the Common Stock in the over the counter market maintained
by the National Association of Securities Dealers or in the “pink sheets”
maintained by the National Quotation Bureau, Inc. If the Volume Weighted Average
Price cannot be calculated for the Common Stock on such date in the manner
provided above, the Volume Weighted Average Price shall be the fair market value
as mutually determined by the Borrower and Deerfield Private Design. If any of
the Lenders or any transferee of a Warrant delivers to the Borrower the written
notice referred to in Section 1 of the Warrant annexed hereto as Exhibit C-1,
then all Warrants thereafter issued to such Lender or such transferee shall be
in the form annexed hereto at Exhibit C-2.
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

9



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Section 3.1 Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Lenders as of the date hereof and as of each
Disbursement Date, except as limited by the last sentence of Section 3.4 below,
as follows:
     (a) The Borrower is a corporation duly organized and validly existing under
the laws of the State of Delaware.
     (b) The Borrower is conducting its business in compliance with its
Organizational Documents. The Organizational Documents of the Borrower
(including all amendments thereto) as currently in effect have been furnished to
Deerfield Private Design and remain in full force and effect with no defaults
outstanding thereunder.
     (c) The Borrower has full power and authority to enter into each of the
Financing Documents and to make the borrowings and the other transactions
contemplated thereby.
     (d) All authorizations, consents, approvals, registrations, exemptions and
licenses that are necessary for the borrowing hereunder, the execution and
delivery of the Financing Documents and the performance by the Borrower of its
obligations thereunder, have been obtained and are in full force and effect.
     (e) All authorizations, consents, approvals, registrations, exemptions and
licenses with or from Government Authorities that are necessary for the conduct
of its business as currently conducted and as proposed to be conducted have been
obtained and are in full force and effect, except to the extent any failure to
so obtain (i) would not be material to the business of the Borrower; (ii) would
not materially adversely affect the business, financial position or results of
operations or the Borrower or (iii) would not materially adversely affect the
rights and remedies of the Lenders hereunder or under any of the Financing
Documents.
     (f) Each Financing Document has been duly authorized, executed and
delivered by the Borrower, is in full force and effect and constitutes the valid
and legally binding obligation of the Borrower, enforceable in accordance with
its terms, except as such enforceability may be limited by (i) applicable
insolvency, bankruptcy, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, and (ii) applicable equitable principles
(whether considered in a proceeding at law or in equity).
     (g) No Default or Event of Default (or any other default or event of
default, however described) has occurred under any of the Financing Documents.
     (h) Neither the entering into any of the Financing Documents nor the
compliance with any of its terms conflicts with, violates or results in a breach
of any of
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

10



--------------------------------------------------------------------------------



 



the terms of, or constitutes a default or event of default (however described)
or requires any consent under, to the extent applicable, (i) any agreement or to
which the Borrower is a party or by which it is bound, (ii) any of the terms of
the Organizational Documents or (iii) any judgment, decree, resolution, award or
order or any statute, rule or regulation applicable to the Borrower or its
assets, except, with respect to (i) herein, for any contravention of or default
under any agreement that (x) would not be material to the business of the
Borrower; (y) would not materially adversely affect the business, financial
position or results of operations of the Borrower or (z) would not materially
adversely affect the rights and remedies of the Lenders hereunder or under any
of the Financing Documents
     (i) The Borrower is not engaged in, or a party to any litigation,
arbitration, administrative regulatory compliance proceedings, or
investigations, nor are there any litigation, arbitration, administrative
regulatory compliance proceedings or investigations pending or, to the knowledge
of the Borrower, threatened before any court or arbitrator or before or by any
Government Authority against the Borrower that would materially impair
Borrower’s ability to comply with the terms of this Agreement, and the Borrower
is not aware of any facts likely to give rise to any such proceedings.
     (j) The Borrower (i) is capable of paying its debts as they come due and is
not unable and has not admitted its inability to pay debts as they come due,
(ii) is not bankrupt or insolvent and (iii) has not taken action, and no such
action has been taken by a third party, for the Borrower’s winding up,
dissolution, or liquidation or similar executory or judicial proceeding or for
the appointment of a liquidator, custodian, receiver, trustee, administrator or
other similar officer for the Borrower or any or all of its assets or revenues.
     (k) No Lien exists on Borrower’s property, except for Permitted Liens.
     (l) The obligation of the Borrower to make any payment under this Agreement
(together with all charges in connection therewith) is absolute and
unconditional, and, except as expressly provided for in Sections 2.4 and 2.6 of
this Agreement, there exists no right of setoff or recoupment, counterclaim,
cross-claim or defense of any nature whatsoever to any such payment.
     Section 3.2 Borrower Acknowledgment. The Borrower acknowledges that it has
made the representations and warranties referred to in Section 3.1 with the
intention of persuading the Lenders to enter into the Financing Documents and
that the Lenders have entered into these Financing Documents on the basis of,
and in full reliance on, each of such representations and warranties. The
Borrower represents and warrants to the Lenders that none of such
representations and warranties omits any matter the omission of which makes any
of such representations and warranties misleading.
     Section 3.3 Representations and Warranties of the Lenders. Each of the
Lenders represents and warrants to the Borrower as of the date hereof and as of
each date Warrants are granted pursuant to this Agreement as follows:
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

11



--------------------------------------------------------------------------------



 



     (a) That it is acquiring the Warrants and the Exercise Shares solely for
its account for investment and not with a view to or for sale or distribution of
said Warrants or Exercise Shares or any part thereof. Each of the Lenders also
represents that the entire legal and beneficial interests of the Warrants and
Exercise Shares such Lender is acquiring is being acquired for, and will be held
for, its account only.
     (b) That the Warrants and the Exercise Shares have not been registered
under the Securities Act of 1933, as amended (the “Act”) on the basis that no
distribution or public offering of the stock of the Borrower is to be effected.
Each of the Lenders realizes that the basis for the exemption may not be present
if, notwithstanding its representations, such Lender has a present intention of
acquiring the securities for a fixed or determinable period in the future,
selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the securities. None of the Lenders
has such present intention.
     (c) That the Warrants and the Exercise Shares must be held indefinitely
unless they are subsequently registered under the Act or an exemption from such
registration is available. Each of the Lenders recognizes that the Borrower has
no obligation to register the Warrants, or to comply with any exemption from
such registration.
     (d) That neither the Warrants nor the Exercise Shares may be sold pursuant
to Rule 144 adopted under the Act unless certain conditions are met, including,
among other things, the existence of a public market for the shares, the
availability of certain current public information about the Borrower, the
resale following the required holding period under Rule 144 and the number of
shares being sold during any three month period not exceeding specified
limitations.
     (e) That no Lender will make any disposition of all or any part of the
Warrants or Exercise Shares in any event unless and until:
     (i) The Borrower shall have received a letter secured by such Lender from
the Securities and Exchange Commission stating that no action will be
recommended to the Commission with respect to the proposed disposition;
     (ii) There is then in effect a registration statement under the Act
covering such proposed disposition and such disposition is made in accordance
with said registration statement; or
     (iii) Such Lender shall have notified the Borrower of the proposed
disposition and, in the case of a sale or transfer in a so called “4(1) and a
half” transaction, shall have furnished counsel for the Borrower with an opinion
of counsel, substantially in the form annexed as Exhibit C to the Warrant
annexed hereto as Exhibit C-1. The Borrower agrees that it will not require an
opinion of counsel with respect to transactions under Rule 144 of the Securities
Act of 1933, as amended, except in unusual circumstances.
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

12



--------------------------------------------------------------------------------



 



     (f) That it understands and agrees that all certificates evidencing the
shares to be issued to the Lenders may bear the following legend:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER SAID ACT INCLUDING, WITHOUT LIMITATION,
PURSUANT TO RULES 144 OR 144A UNDER SAID ACT OR PURSUANT TO A PRIVATE SALE
EFFECTED UNDER APPLICABLE FORMAL OR INFORMAL SEC INTERPRETATION OR GUIDANCE,
SUCH AS A SO-CALLED “4(1) AND A HALF” SALE.”
“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN REGISTRATION
RIGHTS AGREEMENT DATED AS OF JULY 18, 2007, AS AMENDED FROM TIME TO TIME, AMONG
THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.”
     (g) That each Lender is an “accredited investor” as defined in Regulation D
promulgated under the Act.
     (h) Each of the Lenders is a Limited Partnership duly organized and validly
existing under the laws of the State of its formation.
     (i) That each of the Lenders has and at all times shall maintain sufficient
Dollars to fund the Disbursements.
     Section 3.4 Lender Acknowledgment. Each of the Lenders acknowledges that it
has made the representations and warranties referred to in Section 3.3 with the
intention of persuading the Borrower to enter into the Financing Documents and
that the Borrower has entered into these Financing Documents on the basis of,
and in full reliance on, each of such representations and warranties. Each of
the Lenders represents and warrants to the Borrower that none of such
representations and warranties omits any matter the omission of which makes any
of such representations and warranties misleading. Each of the Lenders also
acknowledges that the representations and warranties made by the Borrower in
Section 3.1, to the extent that they pertain to the Warrants or the Registration
Rights Agreement (with the exception of Subsection (f) of Section 3.1), are made
solely to the extent, and will only survive for so long as, any the Lender or
any of the Deerfield Entities (as such term is defined in the Registration
Rights Agreement) remains a party to the Registration Rights Agreement or a
Warrant.
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

13



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS OF DISBURSEMENTS
     Section 4.1 Conditions to Initial Disbursement of the Loan. The obligation
of the Lenders to make the initial Disbursement of the Loan shall be subject to
the fulfillment of the following conditions:
     (a) Deerfield Private Design shall have received a copy of all documents
authorizing the Borrower to execute, deliver and perform each of the Financing
Documents and to engage in the transactions contemplated thereby and an opinion
of Borrower’s counsel satisfactory to Deerfield Private Design.
     (b) Each of the Financing Documents shall have been duly executed and
delivered by the Borrower and the Lenders and shall be in full force and effect
and the Borrower shall be in compliance with all the terms thereof.
     Section 4.2 Conditions to All Disbursements of the Loan. The obligation of
the Lenders to make any Disbursement of the Loan shall be subject to the
fulfillment of the following conditions; provided, however, such conditions, to
the extent that they pertain to the Warrants or the Registration Rights
Agreement, are made solely to the extent, and will only survive for so long as,
any the Lenders or any of the Deerfield Entities (as such term is defined in the
Registration Rights Agreement) remains a party to the Registration Rights
Agreement or a Warrant:
     (a) The Borrower shall have delivered to Deerfield Private Design a
Disbursement Request not less than five Business Days prior to the proposed
Disbursement Date.
     (b) The Borrower shall have delivered to Deerfield Private Design the
relevant Evidence of Disbursement duly executed by the Borrower, provided that
such receipt shall not be effective until the Disbursement is actually advanced
to the Borrower.
     (c) The Borrower shall have complied with and shall be in compliance with
all the terms of the Financing Documents.
     (d) No Default or Event of Default shall have occurred.
     (e) No Material Adverse Effect shall have occurred and be continuing.
     (f) The representations and warranties made in each Financing Document
shall be true on and as of the Disbursement Date with the same effect as though
such representations and warranties had been made on and as of the Disbursement
Date.
     (g) The Borrower shall have delivered to Deerfield Private Design such
evidence as to the satisfaction of the applicable Milestone as Deerfield Private
Design shall have reasonably requested.
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

14



--------------------------------------------------------------------------------



 



     Section 4.3 Effect of Disbursement Request. The delivery of a Disbursement
Request and the acceptance by the Borrower of the proceeds of such Disbursement
shall constitute a representation and a warranty by the Borrower that on the
date of such Disbursement (both immediately before and after giving effect to
such Disbursement and the application of the proceeds thereof) the
representations and warranties of the Borrower for each Financing Document are
true and correct.
     Section 4.4 Saving Rights.
     (a) No course of dealing or waiver by the Lenders in connection with any
condition of Disbursement under this Agreement shall impair any right, power or
remedy of the Lenders with respect to any other condition of Disbursement, or be
construed to be a waiver thereof; nor shall the action of the Lenders in respect
of any Disbursement affect or impair any right, power or remedy of the Lenders
in respect of any other Disbursement.
     (b) Unless otherwise notified by the Borrower and without prejudice to the
generality of this Section 4.4, the right of the Lenders to require compliance
with any condition under this Agreement which may be waived by the Lenders in
respect of any Disbursement is expressly preserved for the purposes of any
subsequent Disbursement.
ARTICLE V
PARTICULAR COVENANTS
     Section 5.1 Affirmative Covenants. Unless Deerfield Private Design shall
otherwise agree:
     (a) The Borrower shall (i) maintain its existence and qualify and remain
qualified to do its business as currently conducted; (ii) maintain all approvals
necessary for the Financing Documents; and (iii) operate its business with due
diligence, efficiency and in conformity with the general business practices now
conducted by Borrower.
     (b) The Borrower shall comply in all material respects with all applicable
laws, rules, regulations and orders of any Government Authority, except where
the necessity of compliance therewith is contested in good faith by appropriate
proceedings or where the failure to so comply, individually or in the aggregate,
would not have a material adverse effect on the business, financial position or
results of operations of the Borrower.
     (c) The Borrower shall maintain Available Cash, at all times, in an amount
no less than the principal amount then outstanding under the terms of this
Agreement.
     (d) The Borrower shall obtain, make and keep in full force and effect all
licenses, contracts, consents, approvals and authorizations from and
registrations with Government Authorities that may be required to conduct its
business.
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

15



--------------------------------------------------------------------------------



 



     (e) The Borrower shall promptly notify Deerfield Private Design of the
occurrence of (i) any Default or Event of Default; (ii) any claims, litigation,
arbitration, mediation or administrative or regulatory proceedings that are
instituted or threatened against the Borrower with regard to the Milestone
Products; and (iii) each event which, at the giving of notice, lapse of time,
determination of materiality or fulfillment of any other applicable condition
(or any combination of the foregoing), would constitute an event of default
(however described) under any of the Financing Documents.
     (f) The Borrower shall use reasonable commercial efforts to carry out the
development program contemplated by the Milestones.
     (g) The Borrower shall comply with the terms of each of the Financing
Documents.
     (h) (i) The Borrower will provide quarterly financials for itself and its
Subsidiaries within 45 days after the end of each quarter, and annual financials
within 120 after the end of each year; (ii) the Borrower will provide any annual
reports, quarterly reports and other periodic reports pursuant to Section 13 or
15(d) of the Exchange Act actually prepared by the Borrower as soon as
available; (iii) the Borrower and its Subsidiaries will provide to Deerfield
Private Design copies of all documents, reports, financial data and other
information as Deerfield Private Design may reasonably request, and permit the
Lenders to visit and inspect any of the properties of the Borrower and its
Subsidiaries, and to discuss its and their affairs, finances and accounts with
its and their officers, all at such times as Deerfield Private Design may
reasonably request; and (iv) Lenders shall have the right to consult with and
advise the management of the Borrower and its Subsidiaries on matters relating
to the operation of the Borrower and its Subsidiaries.
     Section 5.2 Negative Covenants. Unless Deerfield Private Design shall
otherwise agree:
     (a) The Borrower shall not undertake or permit any (i) conversion of the
Borrower into another form; or (ii) any sale, transfer, lease or exchange or
other action with respect to the disposal of, or disposition of rights to, any
assets or business lines of the Borrower that are necessary for the development
of the Milestone Products in a single transaction or series of transactions;
provided, however, Borrower may enter into any collaborative arrangement,
licensing agreement, joint venture or partnership providing for the development
or commercial exploitation of the technology or products of the Borrower whereby
its income or profits are, or might be shared with any other Person .
     (b) The Borrower shall not liquidate or dissolve or enter into any
consolidation, merger, spin-off or reorganization, or acquire the assets or
stock of any other business or company or enter into any partnership, joint
venture, syndicate, pool, profit-sharing or royalty agreement or other
combination, or engage in any transaction with an Affiliate, whereby its income
or profits are, or might be shared with any other Person, or enter into any
management contract or similar arrangement whereby its
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

16



--------------------------------------------------------------------------------



 



business or operations are managed by another Person; provided, however,
Borrower may enter into any collaborative arrangement, licensing agreement,
joint venture or partnership providing for the development or commercial
exploitation of the technology or products of the Borrower whereby its income or
profits are, or might be shared with any other Person.
     (c) The Borrower shall not; (i) create, incur or suffer any Lien upon any
of its assets, now owned or hereafter acquired, except Permitted Liens; or
(ii) assign, sell, transfer or otherwise dispose of, any of the Financing
Documents, or the rights and obligations thereunder.
     (d) The Borrower shall not create, incur, assume, guarantee or be or remain
liable with respect to any Indebtedness, other than Permitted Indebtedness, or
prepay any Indebtedness or take any actions which impose on Borrower an
obligation to prepay any Indebtedness, except Indebtedness to Lenders.
     (e) The Borrower shall not make any payment in respect of any Subordinated
Debt, except in compliance with the terms of such Subordinated Debt, or amend
any provision affecting any of the Lender’s rights contained in any
documentation relating to the Subordinated Debt without Deerfield Private
Design’s prior written consent.
     (f) The Borrower shall not sell, license, transfer, assign, encumber or
otherwise dispose of any ownership rights to the intellectual property relating
to any of the Milestone Products or any product developed from such intellectual
property except in connection with any collaborative arrangement, licensing
agreement, joint venture or partnership to develop or commercially exploit such
Milestone Product or other products.
     Section 5.3 Reimbursement of Taxes. The Borrower shall pay all Taxes,
duties, fees or other charges payable on or in connection with the execution,
issue, delivery, registration, notarization or enforcement of the Financing
Documents and shall, upon notice from Deerfield Private Design, reimburse the
Lenders for any such Taxes, duties, fees or other charges paid by the Lenders
thereon; provided, however, that notwithstanding the foregoing, under no
circumstances shall the Borrower have any obligation to reimburse the Lenders
for Excluded Taxes.
ARTICLE VI
EVENTS OF DEFAULT
     Section 6.1 General Acceleration Provision upon Events of Default. If one
or more of the events specified in this Section 6.1 (each an “Event of Default”)
shall have happened and be continuing, Deerfield Private Design may cancel the
Borrower’s right to request Disbursements and declare the principal of, and all
fees on, the Loan or any part of any of them (together with any other amounts
accrued or payable under this Agreement) to be, and the same shall thereupon
become, immediately due and payable without prepayment premium without any
further notice and without any presentment, demand or protest of any kind, all
of which are
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

17



--------------------------------------------------------------------------------



 



hereby expressly waived by the Borrower, and take any further action available
at law or in equity, including, without limitation, the sale of the Loan and all
other rights acquired in connection with the Loan:
     (a) A Lender shall have failed to receive its respective Warrant when
required to be issued under this Agreement or payment when due of principal,
Commitment Fee, or any other amounts due under the Loan or the Note and any such
failure shall not have been cured by the Borrower within 3 Business Days after
receiving written notice of such failure from Deerfield Private Design.
     (b) The Borrower shall have defaulted or failed to comply in any material
respect with the due observance or performance of any covenant contained in this
Agreement or the Note and such default or failure to comply shall not have been
cured by Borrower within 15 days after receiving written notice of such default
or failure from Deerfield Private Design.
     (c) Any representation or warranty made by the Borrower in any Financing
Document shall be found to have been incorrect, false or misleading in any
material respect as of the date it was made, deemed made, reaffirmed or
confirmed.
     (d) (i) The Borrower shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts as they come due
or shall make a general assignment for the benefit of creditors; (ii) the
Borrower shall declare a moratorium on the payment of its debts; (iii) the
commencement by the Borrower of proceedings to be adjudicated bankrupt or
insolvent, or the consent by it to the commencement of bankruptcy or insolvency
proceedings against it, or the filing by it of a petition or answer or consent
seeking reorganization, intervention or other similar relief under any
applicable law, or the consent by it to the filing of any such petition or to
the appointment of an intervenor, receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) or of any substantial part of its
assets; (iv) the commencement against the Borrower or any substantial part of
its assets of a proceeding in any court of competent jurisdiction under any
bankruptcy or other applicable law (as now or hereafter in effect) seeking its
liquidation, winding up, dissolution, reorganization, arrangement, adjustment,
or the appointment of an intervenor, receiver, liquidator, assignee, trustee,
sequestrator (or other similar official), and any such proceeding shall continue
undismissed, or any order, judgment or decree approving or ordering any of the
foregoing shall continue unstayed or otherwise in effect, for a period of ninety
(90) days; (v) the making by the Borrower of an assignment for the benefit of
creditors, or the admission by it in writing of its inability to pay its debt
generally as they become due; or (vi) any other event shall have occurred which
under any applicable law would have an effect analogous to any of those events
listed above in this subsection.
     (e) One or more judgments against the Borrower taken as a whole or
attachments against any of its property, which in the aggregate exceed three
million Dollars ($3,000,000), or which could reasonably expected to interfere
materially and adversely with the conduct of the business of the Borrower
remain(s) unpaid, unstayed on
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

18



--------------------------------------------------------------------------------



 



appeal, undischarged, unbonded or undismissed for a period of thirty (30) days
from the date of entry of such judgment.
     (f) Any license, permit or approval held by the Borrower including, without
limitation from any Governmental Authority shall have been suspended, canceled
or revoked and such suspension, cancellation or revocation (i) could reasonably
expected to interfere materially and adversely with the conduct of the business
of the Borrower and (ii) shall not have been cured by Borrower within 15 days
after receiving written notice of such default or failure from Deerfield Private
Design.
     (g) Any authorization necessary for the execution, delivery or performance
of any Financing Document or for the validity or enforceability of any of the
Borrower’s obligations under any Financing Document is not effected or given or
is withdrawn or ceases to remain in full force or effect.
     (h) The validity of or any Financing Document shall be contested by any
legislative, executive or judicial body of any jurisdiction, or any treaty, law,
regulation, communiqué, decree, ordinance or policy of any jurisdiction shall
purport to render any material provision of any Financing Document invalid or
unenforceable or shall purport to prevent or materially delay the performance or
observance by the Borrower of its obligations hereunder or thereunder (as
applicable).
     (i) The Borrower has failed to comply with the requirements of the
Securities and Exchange Act of 1934 in a manner which could reasonably expected
to interfere materially and adversely with the conduct of the business of the
Borrower.
     (j) If there is a default or other failure to perform in any agreement to
which Borrower is a party with a third party or parties resulting in a right by
such third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount in excess of $5,000,000.
     (k) If Borrower makes any payment on account of Subordinated Debt, except
to the extent the payment is allowed under any subordination agreement entered
into with the Lenders.
     (l) If an Event of Default pursuant to the Warrants (as such term is
defined in the Warrants) shall have occurred, but only if a Lender or any of the
Deerfield Entities (as such term is defined in the Registration Rights
Agreement) is a holder of any of the Warrants at the time of such Event of
Default.
     Section 6.2 Automatic Acceleration on Dissolution or Bankruptcy.
Notwithstanding any other provisions of this Agreement, if an Event of Default
under Section 6.1(d) shall occur, the principal of the Loan (together with any
other amounts accrued or payable under this Agreement) shall thereupon become
immediately due and payable without any presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived by the Borrower.
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

19



--------------------------------------------------------------------------------



 



     Section 6.3 Recovery of Amounts Due. If any amount payable hereunder is not
paid as and when due, the Borrower hereby authorizes Deerfield Private Design to
proceed, to the fullest extent permitted by applicable law, without prior
notice, by right of set-off, banker’s lien or counterclaim, against any moneys
or other assets of the Borrower to the full extent of all amounts payable to the
Lenders.
ARTICLE VII
MISCELLANEOUS
     Section 7.1 Notices. Any notice, request or other communication to be given
or made under this Agreement to the Borrower or Deerfield Private Design shall
be in writing. Such notice, request or other communication shall be deemed to
have been duly given or made when it shall be delivered by hand, international
courier (confirmed by facsimile), or facsimile (with a hard copy delivered
within two (2) Business Days) to the Party to which it is required or permitted
to be given or made at such Party’s address specified below or at such other
address as such Party shall have designated by notice to the Party giving or
making such notice, request or other communication, it being understood that the
failure to deliver a copy of any notice, request or other communication to whom
copies are to be sent shall not affect the validity of any such notice, request
or other communication or constitute a breach of this Agreement.
          For the Borrower:
2929 Seventh Street, Suite 100
Berkeley, CA 94710-2753
Attention: Chief Executive Officer
Facsimile: (510) 848-1327
          with a copy (which shall not constitute notice) to:
Cooley Godward Kronish LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306-2155
Facsimile: 650-849-7400
Attention: Glen Sato, Esq.
          For Deerfield Private Design:
780 Third Avenue, 37th Floor
New York, New York 10017
Attention: James E. Flynn
Facsimile: (212) 573-8111
          with a copy (which shall not constitute notice) to:
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

20



--------------------------------------------------------------------------------



 



     
 
  Katten Muchin Rosenman LLP
 
  575 Madison Avenue
 
  New York, New York 10022-2585
 
  Facsimile: (212) 894-5511
 
  Attention: Robert I. Fisher

     Section 7.2 Waiver of Notice. Whenever any notice is required to be given
to Deerfield Private Design or the Borrower under the any of the Financing
Documents, a waiver thereof in writing signed by the person or persons entitled
to such notice, whether before or after the time stated therein, shall be deemed
equivalent to the giving of such notice.
     Section 7.3 Reimbursement of Legal and Other Expenses. If any amount owing
to the Lenders under any Financing Document shall be collected through
enforcement of this Agreement, any refinancing or restructuring of the Loan in
the nature of a work-out, settlement, negotiation, or any process of law, or
shall be placed in the hands of third Persons for collection, the Borrower shall
pay (in addition to all monies then due in respect of the Loan or otherwise
payable under any Financing Document) all reasonable, documented attorneys’ and
other fees and expenses incurred in respect of such collection.
     Section 7.4 Applicable Law and Consent to Non-Exclusive New York
Jurisdiction. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, United States of America, without giving
effect to the conflicts of laws principles thereof other than Sections 5-1401
and 5-1402 of the General Obligations Law of the State of New York.
     (a) The Financing Documents, and any rights of the Lenders arising out of
or relating to any Financing Documents, may, at the option of Deerfield Private
Design, be enforced by Deerfield Private Design in the courts of the United
States of America located in the Southern District of the State of New York or
in any other courts having jurisdiction. For the benefit of the Lenders, the
Borrower hereby irrevocably agrees that any legal action, suit or other
proceeding arising out of any Financing Document may be brought in the courts of
the State of New York or of the United States of America for the Southern
District of New York. By the execution and delivery of this Agreement, the
Borrower hereby irrevocably consents and submits to the jurisdiction of any such
court in any such action, suit or other proceeding. Final judgment against the
Borrower in any such action, suit or other proceeding shall be conclusive and
may be enforced in any other jurisdiction by suit on the judgment. Nothing
contained in any Financing Document shall affect the right of the Lenders to
commence legal proceedings or otherwise sue the Borrower in any court having
jurisdiction, or concurrently in more than one jurisdiction, or to serve
process, pleadings and other legal papers upon the Borrower in any manner
authorized by the laws of any such jurisdiction.
     (b) The Borrower irrevocably waives, to the fullest extent permitted by
applicable law, any objection which it may now or hereafter have to the laying
of venue of any action, suit or other proceeding arising out of or relating to
any Financing
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

21



--------------------------------------------------------------------------------



 



Document, brought in the courts of the State of New York or in the United States
District Court for the Southern District of New York, and any claim that any
such action, suit or other proceeding brought in any such court has been brought
in an inconvenient forum.
     (c) The Borrower hereby waives any and all rights to demand a trial by jury
in any action, suit or other proceeding arising out of any Financing Document or
the transactions contemplated by any Financing Document.
     (d) To the extent that the Borrower or Deerfield Private Design may, in any
suit, action or other proceeding brought in any court arising out of or in
connection with any Financing Document, be entitled to the benefit of any
provision of law requiring the Borrower or the Lenders, as applicable, in such
suit, action or other proceeding to post security for the costs of the Borrower
or Deerfield Private Design, as applicable, or to post a bond or to take similar
action, the Borrower and Deerfield Private Design hereby irrevocably waive such
benefit, in each case to the fullest extent now or hereafter permitted under any
applicable laws.
     Section 7.5 Successor and Assigns. This Agreement shall bind and inure to
the benefit of the respective successors and assigns of the Parties, except that
the Borrower may not assign or otherwise transfer all or any part of its rights
or obligations under this Agreement without the prior written consent of
Deerfield Private Design. Notwithstanding the foregoing, nothing herein shall be
deemed to limit or otherwise restrict a merger, reorganization or sale of
substantially all of the assets of Borrower.
     Section 7.6 Entire Agreement. The Financing Documents contain the entire
understanding of the Parties with respect to the matters covered thereby and
supersede any and all other written and oral communications, negotiations,
commitments and writings with respect thereto. The provisions of this Agreement
may be waived, modified, supplemented or amended only by an instrument in
writing signed by the authorized officer of each Party; provided, however, that
any provision hereof that is solely for the Lenders’ benefit may be waived by
written instrument signed by an authorized officer of such Lender.
     Section 7.7 Amendments. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
the Borrower and Deerfield Private Design.
     Section 7.8 Severability. If any one or more of the provisions contained in
this Agreement shall be invalid, illegal or unenforceable in any respect under
any law, the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby. The Parties shall endeavor
in good faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
     Section 7.9 Counterparts. This Agreement may be executed in several
counterparts, and by each Party on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

22



--------------------------------------------------------------------------------



 



     Section 7.10 Survival.
     (a) This Agreement and all agreements, representations and warranties made
in this Agreement, and in any document, certificate or statement delivered
pursuant thereto or in connection therewith shall be considered to have been
relied upon by the other Parties and shall survive the execution and delivery of
this Agreement and the making of the Loan hereunder regardless of any
investigation made by any such other Party or on its behalf, and shall continue
in force until all amounts payable under the this Agreement shall have been
fully paid in accordance with the provisions hereof and thereof, and the Lenders
shall not be deemed to have waived, by reason of making the Loan, any Default
that may arise by reason of such representation or warranty proving to have been
false or misleading, notwithstanding that the Lenders may have had notice or
knowledge of any such Default or may have had notice or knowledge that such
representation or warranty was false or misleading at the time any Disbursement
was made hereunder.
     (b) The obligations of the Borrower under Sections 2.7 and 2.8 and the
obligations of the Borrower and the Lenders under this Article VII hereof shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loan, or the
termination of this Agreement or any provision hereof.
     Section 7.11 Waiver. Neither the failure of, nor any delay on the part of,
any Party in exercising any right, power or privilege hereunder, or under any
agreement, document or instrument mentioned herein, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder, or under any agreement, document or instrument mentioned
herein, preclude other or further exercise thereof or the exercise of any other
right, power or privilege; nor shall any waiver of any right, power, privilege
or default hereunder, or under any agreement, document or instrument mentioned
herein, constitute a waiver of any other right, power, privilege or default or
constitute a waiver of any default of the same or of any other term or
provision. No course of dealing and no delay in exercising, or omission to
exercise, any right, power or remedy accruing to the Lenders upon any default
under this Agreement, or any other agreement shall impair any such right, power
or remedy or be construed to be a waiver thereof or an acquiescence therein; nor
shall the action of the Lenders in respect of any such default, or any
acquiescence by it therein, affect or impair any right, power or remedy of the
Lenders in respect of any other default. All rights and remedies herein provided
are cumulative and not exclusive of any rights or remedies otherwise provided by
law.
     Section 7.12 Indemnity.
     (a) The Parties shall, at all times, indemnify and hold each other harmless
(the “Indemnity”) and each of their respective directors, members, officers,
employees, agents, counsel and advisors (each, an “Indemnified Person”) in
connection with any losses, claims (including the cost of defending against such
claims), damages, liabilities, penalties, or other expenses arising out of, or
relating to, this Agreement, the extension of credit hereunder or the Loan, the
use or intended use of the Loan or any investment or
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

23



--------------------------------------------------------------------------------



 



proposed investment, which an Indemnified Person may incur or to which an
Indemnified Person may become subject (each, a “Loss”). The Indemnity shall not
apply to the extent that a court or arbitral tribunal with jurisdiction over the
subject matter of the Loss, and over the Lenders or the Borrower, as applicable,
and such other Indemnified Person that had an adequate opportunity to defend its
interests, determines that such Loss resulted from the gross negligence or
willful misconduct of the Indemnified Person, which determination results in a
final, non-appealable judgment or decision of a court or tribunal of competent
jurisdiction. The Indemnity is independent of and in addition to any other
agreement of any Party under any Financing Document to pay any amount to the
Lenders or the Borrower, as applicable, and any exclusion of any obligation to
pay any amount under this subsection shall not affect the requirement to pay
such amount under any other section hereof or under any other agreement.
     (b) Without prejudice to the survival of any other agreement of any of the
Parties hereunder, the agreements and the obligations of the Parties contained
in this Section 7.12 shall survive the termination of each other provision
hereof and the payment of all amounts payable to the Lenders hereunder.
     Section 7.13 No Usury. This Agreement is hereby expressly limited so that
in no contingency or event whatsoever, whether by reason of acceleration or
otherwise, shall the amount paid or agreed to be paid to the Lenders for the
Loan exceed the maximum amount permissible under applicable law. If from any
circumstance whatsoever fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity, and if from any such
circumstance the Lenders shall ever receive anything which might be deemed
interest under applicable law, that would exceed the highest lawful rate, such
amount that would be deemed excessive interest shall be applied to the reduction
of the principal amount owing on account of the Loan, or if such deemed
excessive interest exceeds the unpaid balance of principal of the Loan, such
deemed excess shall be refunded to the Borrower. All sums paid or agreed to be
paid to the Lenders for the Loan shall, to the extent permitted by applicable
law, be deemed to be amortized, prorated, allocated and spread throughout the
full term of the Loan until payment in full so that the deemed rate of interest
on account of the Loan is uniform throughout the term thereof. The terms and
provisions of this paragraph shall control and supersede every other provision
of this Agreement and the Note.
     Section 7.14 Further Assurances. From time to time, the Borrower shall
perform any and all acts and execute and deliver to Deerfield Private Design
such additional documents as may be necessary or as requested by Deerfield
Private Design to carry out the purposes of this Agreement or any or to preserve
and protect the Lenders’ rights as contemplated therein.
{SIGNATURE PAGE FOLLOWS}
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties, acting through their duly authorized
representatives, have caused this Agreement to be signed in their respective
names as of the date first above written.

                      BORROWER:       LENDER:     DYNAVAX TECHNOLOGIES
CORPORATION       DEERFIELD PRIVATE DESIGN FUND, L.P.    
 
                   
By:
  /s/ Dino Dina       By:   /s/ James Flynn    
 
                   
 
  Name: Dino Dina, MD           Name: James Flynn    
 
  Title: President and Chief Executive Officer           Title: General Partner
   
 
                    LENDER:       LENDER:     DEERFIELD PRIVATE DESIGN
INTERNATIONAL, L.P.       DEERFIELD SPECIAL SITUATIONS FUND, L.P.    
 
                   
By:
  /s/ James Flynn       By:   /s/ James Flynn    
 
                   
 
  Name: James Flynn           Name: James Flynn    
 
  Title: General Partner           Title: General Partner    
 
                                LENDER:                 DEERFIELD SPECIAL
SITUATIONS FUND INTERNATIONAL LIMITED    
 
                   
 
          By:   /s/ James Flynn    
 
                   
 
              Name: James Flynn    
 
              Title: General Partner    

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

25



--------------------------------------------------------------------------------



 



SCHEDULE 1
FORM OF DISBURSEMENT REQUEST
{LETTERHEAD OF THE BORROWER}
{Date}
Ladies and Gentlemen:
     Request for Disbursement of the Loan
     1. Please refer to the Loan Agreement (the “Loan Agreement”), dated as of
July 18, 2007, between Dynavax Technologies Corporation (the “Borrower”)
Deerfield Private Design Fund, L.P., (“Deerfield Private Design) Deerfield
Special Situations Fund, L.P., Deerfield Special Situations Fund International
Limited and Deerfield Private Design International, L.P. (each a “Lender” and,
together the “Lenders” and together with the Borrower, the “Parties”).
     2. Terms defined in the Loan Agreement shall have the same meanings herein.
     3. The Borrower hereby requests a Disbursement, on {date}, of the amount of
{amount of drawdown}, in accordance with the provisions of Section 2.2 of the
Loan Agreement. You are requested to pay the amount to the following account
{account number} at {name of bank}.
     4. Attached hereto is a signed but undated receipt for the amount hereby
requested to be disbursed, and we hereby authorize Deerfield Private Design to
date such receipt as of the date of actual disbursement by the Lenders of the
funds hereby requested to be disbursed.
     5. The Borrower hereby certifies as follows:
     (a) The representations and warranties in Article III of the Loan Agreement
are true in all material respects on the date hereof with the same effect as
though such representations and warranties had been made on today’s date;
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

26



--------------------------------------------------------------------------------



 



     (b) All of the conditions set forth in Article IV of the Loan Agreement
have been satisfied; and
     (c) The date or Milestone required to be satisfied before the Borrower may
request the Disbursement provided for herein has been achieved and the Borrower
has provided evidence to Deerfield Private Design evidencing such achievement.
Such Disbursement is to be used solely to reimburse the Borrower for expenses it
incurred in achieving such Milestone.
     6. The above certifications are effective as of the date of this request
for Disbursement and will continue to be effective as of the Disbursement Date.
If any of these certifications is no longer valid as of or prior to the
Disbursement Date, the Borrower will immediately notify Deerfield Private Design
and will repay the amount disbursed upon demand by Deerfield Private Design if
Disbursement is made prior to the receipt of such notice.

                  DYNAVAX TECHNOLOGIES CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

27



--------------------------------------------------------------------------------



 



SCHEDULE 2
FORM OF EVIDENCE OF DISBURSEMENT
{LETTERHEAD OF THE BORROWER}
{Date}
Ladies and Gentlemen:
     Re:          Disbursement Receipt
     Dynavax Technologies Corporation (the “Borrower”) hereby acknowledge
receipt of the sum of {insert amount of disbursement} disbursed to us by
Deerfield Private Design Fund, L.P., Deerfield Special Situations Fund, L.P.,
Deerfield Special Situations Fund International Limited and Deerfield Private
Design International, L.P. (each a “Lender” and, together the “Lenders”) under
the Loan provided for in the Loan Agreement, dated as of July 18, 2007, between
the Borrower and the Lenders.

                  Yours faithfully,    
 
                DYNAVAX TECHNOLOGIES CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title        
 
           

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

28



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF PROMISSORY NOTE
PROMISSORY NOTE

$30,000,000.00   July 18, 2007          

     FOR VALUE RECEIVED, DYNAVAX TECHNOLOGIES CORPORATION, a Delaware
corporation (the “Maker”), by means of this Promissory Note (this “Note”) hereby
unconditionally promises to pay to Deerfield Private Design Fund, L.P.
(Deerfield Private Design”), Deerfield Special Situations Fund, L.P., Deerfield
Special Situations Fund International Limited and Deerfield Private Design
International, L.P., (each a Payee and, together, the “Payees”), or order, the
aggregate principal sum of THIRTY MILLION DOLLARS (US$30,000,000.00) or so much
thereof as may be advanced by the Payees from time to time hereunder to or for
the benefit of the Maker (the “Loan”), in lawful money of the United States of
America and in immediately available funds, on the dates provided in the Loan
Agreement. The Payees may make notations on the Disbursement Grid attached
hereto reflecting the dates and amounts of Disbursements of the Loan.
     The principal balance of this Note outstanding at any time shall be subject
to the Loan Agreement, dated as of July 18, 2007, between the Maker and the
Payees (as modified and supplemented and in effect from time to time, the “Loan
Agreement”).
     The Maker shall make all payments to the Payees of principal under this
Note in the manner provided in and otherwise in accordance with the Loan
Agreement. The outstanding principal balance of this Note shall be due and
payable in full on the Final Payment Date.
     This Note is the “Note” referred to in the Loan Agreement with respect to
the Loan made by the Payees thereunder. Capitalized terms used herein and not
expressly defined in this Note shall have the respective meanings assigned to
them in the Loan Agreement.
     If default is made in the punctual payment of principal or any other amount
under this Note in accordance with the Loan Agreement, or if any other Event of
Default has occurred, this Note shall, at Deerfield Private Design’s option be
exercised at any time upon or after the occurrence of any such payment default
or other Event of Default and in accordance with the applicable provisions of
the Loan Agreement, become immediately due and payable.
     All payments of any kind due to the Payees from the Maker pursuant to this
Note shall be made in the full face amount thereof. All such payments will be
free and clear of, and without deduction or withholding for, any present or
future taxes. The Maker shall pay all and any costs (administrative or
otherwise) imposed by banks, clearing houses, or any other financial
institution, in connection with making any payments hereunder, except for any
costs imposed by Payees’ banking institutions.
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

29



--------------------------------------------------------------------------------



 



     The Maker shall pay all costs of collection, including, without limitation,
all reasonable, documented legal expenses and attorneys’ fees, paid or incurred
by Payees in collecting and enforcing this Note.
     The Maker and every endorser of this Note, or the obligations represented
hereby, expressly waive presentment, protest, demand, notice of dishonor or
default, and notice of any kind with respect to this Note and the Loan Agreement
or the performance of the obligations under this Note and/or the Loan Agreement.
No renewal or extension of this Note or the Loan Agreement, no release of any
Person primarily or secondarily liable on this Note or the Loan Agreement,
including the Maker and any endorser, no delay in the enforcement of payment of
this Note or the Loan Agreement, and no delay or omission in exercising any
right or power under this Note or the Loan Agreement shall affect the liability
of the Maker or any endorser of this Note.
     No delay or omission by the Payees in exercising any power or right
hereunder shall impair such right or power or be construed to be a waiver of any
default, nor shall any single or partial exercise of any power or right
hereunder preclude the full exercise thereof or the exercise of any other power
or right. The provisions of this Note may be waived or amended only in a writing
signed by the Maker and Deerfield Private Design Fund.
     Every holder of this Note shall have and may exercise all of the rights and
powers given to the Payees in this Note.
     THIS NOTE, AND ANY RIGHTS OF THE PAYEES ARISING OUT OF OR RELATING TO THIS
NOTE, MAY, AT THE OPTION OF THE PAYEES, BE ENFORCED BY THE PAYEES IN THE COURTS
OF THE UNITED STATES OF AMERICA LOCATED IN THE SOUTHERN DISTRICT OF THE STATE OF
NEW YORK OR IN ANY OTHER COURTS HAVING JURISDICTION. FOR THE BENEFIT OF THE
PAYEES, THE MAKER HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION, SUIT OR OTHER
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND HEREBY CONSENTS THAT PERSONAL SERVICE OF SUMMONS OR
OTHER LEGAL PROCESS MAY BE MADE AS SET FORTH IN SECTION 7.1 OF THE LOAN
AGREEMENT, WHICH SERVICE THE MAKER AGREES SHALL BE SUFFICIENT AND VALID. THE
MAKER HEREBY WAIVES ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY IN ANY ACTION,
SUIT OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED BY THIS NOTE.
     This Note shall be governed by, and construed in accordance with, the laws
of the State of New York applicable to contracts made and to be performed in
such State, without giving effect to the conflicts of laws principles thereof
other than Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York.
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

30



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, an authorized representative of the Maker has executed
this Note as of the date first written above.

                  DYNAVAX TECHNOLOGIES CORPORATION.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

31



--------------------------------------------------------------------------------



 



DISBURSEMENT TO
PROMISSORY NOTE HELD BY PAYEES

                      Amount of         Date   Disbursement     Payee’s Initials
 
 
               
 
               
 
               

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

32



--------------------------------------------------------------------------------



 



EXHIBIT B
SCHEDULE OF AND CONDITIONS TO DISBURSEMENTS
TOLAMBA PAYMENTS

  1.   Lenders shall pay to Borrower the aggregate of [ * ] on [ * ].     2.  
Lenders shall pay to Borrower the aggregate of [ * ] on the later of (a) [ * ]
and (b) [ * ].     3.   Lenders shall pay to Borrower the aggregate of [ * ] on
the later of (a) [ * ] and (b) [ * ]. Borrower shall provide Deerfield Private
Design with [ * ].     4.   Lenders shall pay to Borrower the aggregate of [ * ]
on the later of (a) [ * ] and (b) [ * ].     5.   Lenders shall pay to Borrower
the aggregate of [ * ] on the later of (a) [ * ] and (b) [ * ]. Borrower shall
provide Deerfield Private Design with [ * ].     6.   Lenders shall pay to
Borrower the aggregate of [ * ] on the later of (a) [ * ] and (b) [ * ].
Borrower shall provide to Deerfield Private Design [ * ].

PRECLINICAL PEANUT/CAT PAYMENTS

  7.   Lenders shall pay to Borrower the aggregate of [ * ] on the later of (a)
[ * ] and (b) [ * ]. Borrower shall provide to Deerfield Private Design [ * ].  
  8.   Lenders shall pay to Borrower the aggregate of [ * ] on the later of (a)
[ * ] and (b) [ * ]. Borrower shall provide to Deerfield Private Design [ * ].  
  9.   Lenders shall pay to Borrower the aggregate of [ * ] on the later of (a)
[ * ] and (b) [ * ]. Borrower shall provide to Deerfield Private Design [ * ].  
  10.   Lenders shall pay to Borrower the aggregate of [ * ] on the later of (a)
[ * ] and (b) [ * ]. Borrower will provide Deerfield Private Design with [ * ].
    11.   Lenders shall pay to Borrower the aggregate of [ * ] on the later of
(a) [ * ] and (b) [ * ]. Borrower will provide Deerfield Private Design with [ *
].     12.   Lenders shall pay to Borrower the aggregate of [ * ] on the later
of (a) [ * ] and (b) [ * ] If requested, Borrower will provide Deerfield Private
Design with [ * ].

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

33



--------------------------------------------------------------------------------



 



CLINICAL PEANUT/CAT PAYMENTS

  13.   Lenders shall pay to Borrower the aggregate of [ * ] on the later of (a)
[ * ] and (b) [ * ]. Borrower shall provide Deerfield Private Design [ * ].    
14.   Lenders shall pay to Borrower the aggregate of [ * ] on the later of (a) [
* ] and (b) [ * ]. Borrower will provide Deerfield Private Design with [ * ].  
  15.   Lenders shall pay to Borrower the aggregate of [ * ] on the later of (a)
[ * ] and (b) [ * ]. Borrower shall provide Deerfield Private Design [ * ].    
16.   Lenders shall pay to Borrower the aggregate of [ * ] on the later of (a) [
* ] and (b) [ * ]. Borrower will provide Deerfield Private Design with [ * ].

     Deerfield Private Design shall determine, in the exercise of its reasonable
discretion, if the Milestone identified for each Disbursement have been
achieved. In making such determination, Deerfield Private Design shall use
principles generally accepted for the development of pharmaceutical products.
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

34



--------------------------------------------------------------------------------



 



Exhibit C

              Number of Shares of     Common Stock Condition   Subject to
Warrant
1. Execution of Agreement
    1,250,000  
2. [ * ]
    [ * ]  
3. [ * ]
    [ * ]  
4. [ * ]
    [ * ]  
5. [ * ]
    [ * ]  

Allocation of Warrants

                                  Deerfield                 Deerfield   Special
  Deerfield Special         Deerfield Private   Private Design   Situations  
Situations     Condition   Design Fund   International   Fund   International  
Total
1.
  [ * ]   [ * ]   [ * ]   [ * ]   1,250,000 2.   [ * ]   [ * ]   [ * ]   [ * ]  
[ * ]
3.   [ * ]   [ * ]   [ * ]   [ * ]  
[ * ]
4.   [ * ]   [ * ]   [ * ]   [ * ]  
[ * ]
5.   [ * ]   [ * ]   [ * ]   [ * ]  
[ * ]

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

35



--------------------------------------------------------------------------------



 



Exhibit D
FORM OF SUBORDINATION AGREEMENT
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

36



--------------------------------------------------------------------------------



 



SUBORDINATION AGREEMENT
          SUBORDINATION AGREEMENT (this “Agreement”), dated {       }, between
{          } (the “Subordinating Creditor”) and Deerfield Private Design Fund,
L.P., (“Deerfield Private Design”) Deerfield Special Situations Fund, L.P.,
Deerfield Special Situations Fund International Limited and Deerfield Private
Design International, L.P. (each a “Lender” and, together the “Lenders”).
RECITALS
     A. Dynavax Technologies Corporation (“Dynavax”) intends to enter into a
financing arrangement pursuant to which Deerfield Private Design will provide
Dynavax with financial accommodations, all as more fully described in the Loan
Agreement dated as of the date hereof (the “Loan Agreement”) among Dynavax and
the Lenders (such arrangement and all related transaction documents as they may
be amended, amended and restated, supplemented or otherwise modified from time
to time, and the commitment of the Lenders to extend financing to Dynavax
thereunder, the “Senior Debt”).
     B. As a condition to the Lenders entering into the Senior Debt, the Lenders
require that the Subordinating Lender enter into this Agreement.
          NOW, THEREFORE, for in consideration of the foregoing and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Lenders and the Subordinating Creditor hereby agree as
follows:
          1. Definitions. For purposes of this Agreement, the following terms
shall be defined in the following manner:
          Bankruptcy Code: the United States Bankruptcy Code, 11 U.S.C.
§§101-1331, as amended from time to time.
          Dynavax: as defined in the recitals to this Agreement, together with
any successor to, or assignee of, Dynavax, including, without limitation,
Dynavax operating as a debtor-in-possession or a trustee appointed for Dynavax
under the Bankruptcy Code.
          Commence Legal Action: assert or participate in, or bring any legal
action (including any bankruptcy or insolvency proceeding) either at law or in
equity for the enforcement, collection or realization on all or any part of the
Subordinated Debt from or against Dynavax or exercise any right of offset
against amounts owing to Dynavax or any property of Dynavax at any time held by
the Subordinating Creditor.
          Event of Bankruptcy: any of the following: (i) Dynavax’s filing of a
voluntary petition in bankruptcy under any provision of the Bankruptcy Code, or
the fling by Dynavax of any other petition to take advantage of any receivership
or insolvency laws, including, without limitation, any petition seeking the
dissolution, winding up, total or partial liquidation, reorganization,
composition, arrangement, adjustment or readjustment or other relief of Dynavax
or its respective debts or assets; (ii) Dynavax’s admission in writing of its
inability to pay its
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

37



--------------------------------------------------------------------------------



 



debts generally as they become due; (iii) the appointment of a receiver,
liquidator, trustee, custodian or other similar official for Dynavax or all or a
material part of its assets; (iv) the filing of any petition against Dynavax
under any provision of the Bankruptcy Code or any other receivership or
insolvency law, including, without limitation, any petition seeking the
dissolution, winding up, total or partial liquidation, reorganization,
composition, arrangement, adjustment or readjustment or other relief of Dynavax
or its respective debts or assets; (v) an assignment by Dynavax for the benefit
of creditors or any other marshalling of the assets and liabilities of Dynavax;
or (vi) any corporate action taken by Dynavax to authorize any of the foregoing.
          Senior Debt : as defined in the recitals to this Agreement.
          Subordinated Debt: all present and future obligations, liabilities and
indebtedness owed by Dynavax to the Subordinating Creditor (whether matured or
unmatured) including, without limitation, all obligations, liabilities and
indebtedness owed by Dynavax to the Subordinating Creditor pursuant to the
Subordinating Creditor Loan Documents, all interest accruing thereon and all
costs and expenses (including attorneys’ fees) payable by Dynavax to the
Subordinating Creditor in connection with the exercise of the Subordinating
Creditor’s rights under, and the enforcement of, the Subordinating Creditor Loan
Documents, and including any Subordinated Debt purchased or otherwise acquired
by the Subordinating Creditor and any participations in any Subordinated Debt
purchased or otherwise acquired by the Subordinating Creditor.
          Subordinating Creditor Loan Documents: {          } as such documents
may be amended, supplemented or restated from time to time.
          2. Subordination. The Subordinating Creditor hereby subordinates the
payment by Dynavax of all or any part of the Subordinated Debt to the full and
final payment in cash and satisfaction of the Senior Debt.
          3. Permitted Payments to Subordinating Creditor.
               (a) So long as no Event of Default (as such term is defined in
the Loan Agreement) has occurred in accordance with Section 6.1 of the Loan
Agreement, Dynavax may make payments to the Subordinating Creditor and the
Subordinating Creditor may accept from Dynavax payments of principal and
interest when due, strictly in accordance with the terms the Subordinating
Creditor Loan Documents.
               (b) If the Subordinating Creditor receives a payment in any form
and from any source (including by offset against amounts owing to Dynavax) with
respect to the Subordinated Debt other than a payment permitted to be made under
paragraph (a) of this Section 3, the Subordinating Creditor shall immediately
deliver to the Lenders, for application against the Senior Debt, in the form
received (except for proper endorsements or assignments, if necessary), such
payment. Pending such delivery the Subordinating Creditor shall hold all such
payment trust for the account of the Lenders.
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

38



--------------------------------------------------------------------------------



 



     4. Enforcement of Subordinating Creditor’s Rights.
               (a) The Subordinating Creditor shall not accelerate the maturity
or payment of any Subordinated Debt or Commence Legal Action unless there occurs
an Event of Bankruptcy; provided, however, that with respect to any insolvency
or bankruptcy proceeding commenced against Dynavax, the Subordinating Creditor
may only accelerate the Subordinated Debt or Commence Legal Action if such
proceeding is not dismissed or discharged within 60 days.
               (b) Notwithstanding the provisions of paragraph (a) of this
Section 4, the Subordinating Creditor at no time will commence or join with any
other creditor or creditors of Dynavax in the filing of any bankruptcy,
reorganization, receivership or insolvency proceeding against Dynavax, or
(ii) take any action to exercise any rights or remedies which the Subordinating
Creditor may have under the Subordinating Creditor Loan Documents unless and
until the Senior Debt has been fully and finally paid in full in cash and
satisfied.
               (c) Any amounts received by the Subordinating Creditor from
Dynavax or by exercise of any right of offset against amounts owing to Dynavax
as a result of any acceleration, action, suit or proceeding permitted in this
Section 4, if received prior to the full and final payment in full in cash and
satisfaction of the Senior Debt, shall be held in trust by the Subordinating
Creditor for the Lenders and promptly paid to the Lenders in accordance with the
provisions of this Agreement.
     5. Insolvency Proceedings. Although the Subordinating Creditor retains its
rights to vote its claims and otherwise act on its own behalf in any case or
proceeding related to an Event of Bankruptcy, the following provisions shall
apply upon the occurrence of any Event of Bankruptcy:
               (a) Any payment or distribution of assets of Dynavax of any kind
or character with respect to the Subordinated Debt that occurs after any Event
of Bankruptcy, whether such payment or distribution consists of cash, property
or securities, to which the Subordinating Creditor would be entitled except for
the provisions of this Agreement shall be paid or delivered by the person or
entity making such payment or distribution, directly to the Lenders for
application to the payment of the Senior Debt, to the extent necessary to pay
the Senior Debt in full in cash after giving effect to any concurrent payment or
distribution to the Lenders with respect to the Senior Debt. To facilitate the
foregoing, at the request of the Lenders, the Subordinating Creditor shall
authorize and direct Dynavax, or any receiver, liquidator, custodian,
conservator, trustee or other entity making any payment or distribution with
respect to Dynavax or any of its assets, to make such payment or distribution
directly to the Lenders.
               (b) Without the prior written consent of the Lenders:
                    (i) The Subordinating Creditor shall not seek or request
relief from the automatic stay under any provision of the Bankruptcy Code, or
seek or request any
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

39



--------------------------------------------------------------------------------



 



adequate protection of the Subordinating Creditor’s claims under any provision
of the Bankruptcy Code; and
                    (ii) The Subordinating Creditor shall not contest, oppose,
object or withhold its consent to, directly or indirectly, (A) any action by the
Lender sfor adequate protection of the claims of the Lenders under the
Bankruptcy Code, (B) any objection filed by the Lenders to any motion, relief,
action or proceeding, if such objection is based (in whole or in part) on a lack
of adequate protection of the claims of the Lenders, (C) the entry of any cash
collateral order supported by the Lenders, (D) the entry of any financing order
involving the Lenders (whether under §364 of the Bankruptcy Code or otherwise).
               (c) In order to implement the provisions of this Agreement, upon
the Lenders’ request, the Subordinating Creditor shall expressly subordinate the
payment of the Subordinated Debt to the payment of all Senior Debt consisting of
post-petition indebtedness under any debtor-in-possession financing provided to
Dynavax by the Lenders.
               (d) The Subordinating Creditor shall not, directly or indirectly,
take any action or vote in any way that would be inconsistent with or result in
a breach of this Agreement, or challenge or contest (i) the validity or
enforceability of the Senior Debt, (ii) the rights of the Lenders set forth in
the Senior Debt or (iii) the validity or enforceability of any provision of this
Agreement.
               (e) The Subordinating Creditor irrevocably authorizes and
empowers the Lenders, following. any Event of Bankruptcy, to file proof of claim
with respect to any Subordinated Debt held by it if the Subordinating Creditor
fails to file a proof of claim prior to 30 days before the expiration of the
time period during which such claim must be submitted, and to accept and receive
any payment or distribution which may be payable or deliverable at any time on
or with respect to the Subordinated Debt until all Senior Debt has be finally
paid in full in cash and satisfied. The Subordinating Creditor will provide to
the Lenders all information and documents necessary to present claims and to
seek to enforce the Subordinated Debt in accordance with this paragraph.
               (f) The obligations of the Subordinating Creditor under this
Agreement shall continue to be effective, or be reinstated, as the case may be,
as to any payment in respect of any Senior Debt that is rescinded or must
otherwise be returned by the Lenders upon the occurrence or as a result of any
Event of Bankruptcy, all as though such payment had not been made.
          6. Representations, Warranties and Covenants of Subordinating
Creditor. The Subordinating Creditor represents and warrants to the Lenders and
covenants with the Lenders, that:
               (a) it has not relied and will not rely on any representations or
information of any nature made by or received from the Lenders relating to
Dynavax in deciding to execute this Agreement;
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

40



--------------------------------------------------------------------------------



 



               (b) all of the Subordinating Creditor Loan Documents to which it
is a party currently in existence are set forth on Exhibit A attached hereto,
and the Subordinating Creditor has delivered to the Lenders true, correct and
complete copies of the Subordinating Creditor Loan Documents;
               (c) it is the lawful owner of the Subordinated Debt held by it,
free and clear of all liens and encumbrances, and has not subordinated,
encumbered, assigned or transferred any right, claim or interest of any kind in
or to the Subordinated Debt;
               (d) it will not (i) assign or transfer the Subordinated Debt to
any assignee unless such other assignee acknowledges in writing to the Lenders
that such interests remain subject to this Agreement or (ii) subordinate or
encumber any right, claim or interest of any kind in or to the Subordinated
Debt;
               (e) it has full power and legal capacity to execute and deliver
this Agreement to the Lenders and this Agreement constitutes its legal, valid
and binding obligation, enforceable in accordance with its terms; and
               (f) without the prior written consent of the Lenders, it shall
not amend, modify, restate or supplement any of the Subordinating Creditor Loan
Documents in any manner which might terminate or impair the subordination of the
Subordinated Debt.
          7. Exercise of the Lenders’ Rights.
               (a) The Subordinating Creditor agrees that the Lenders may from
time to time, in its sole discretion:
                    (i) increase the principal amount of the indebtedness under
the Senior Debt;
                    (ii) renew, extend or otherwise modify in any manner (A) the
rate of interest on the Senior Debt, (B) the time and/or terms of payment of the
Senior Debt or (C) any condition, term or provision of the Senior Debt; and
                    (iii) lend additional monies, extend additional credit and
make other financial accommodations to or for the account of Dynavax, whether
under the Senior Debt or otherwise;
in each case, without necessity of notice to or consent from the Subordinating
Creditor, and without impairing any of the Lenders’ rights under this Agreement
or affecting the Subordinating Creditor’s undertakings and obligations under
this Agreement. The Subordinating Creditor acknowledges that the Lenders have
not made any warranties or representations with respect to the due execution,
legality, validity, completeness or enforceability of the Senior Loan
Agreements, or the collectibility of the Senior Debt, and that the priorities
provided in this Agreement shall not be affected or impaired in any manner
whatsoever, including, without limitation, on account of the invalidity,
irregularity or unenforceability of all or any part of the Senior Loan
Agreements.
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

41



--------------------------------------------------------------------------------



 



               (b) So long as any Senior Debt remains unpaid or outstanding or
the Lenders have any commitments to extend further financing under the Loan
Agreement, the Lenders shall have the exclusive right (whether exercised before
or after the occurrence of an Event of Bankruptcy), without the consent of the
Subordinating Creditor:
                    (i) to enforce all rights and privileges of the Lenders
under the Loan Agreement (including, without limitation, all consent and
approval rights), and to exercise the Lenders’ power to act as attorney-in-fact
of Dynavax and/or for purposes of carrying out the terms of the Senior Debt; and
                    (ii) to take any and all appropriate action, and to execute
any and all documents and instruments which may be necessary or desirable, to
accomplish the purposes of this Agreement.
In exercising the rights and privileges described above, the Lenders shall have
sole control over the timing, circumstances and manner of exercising such rights
and privileges.
          8. Waiver of Subrogation Rights. The Subordinating Creditor waives any
and all rights to be subrogated to the rights of the Lenders with respect to any
of the Senior Debt, until the Senior Debt is fully and finally’ paid in cash and
satisfied and all commitments to extend further financing to Dynavax have been
terminated.
          9. Miscellaneous.
               (a) THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISIONS OTHER THAN
SECTION 5-1401 OF THE NEW YORK GNEREAL OBLIGATION LAW. This Agreement contains
the entire agreement between the Subordinating Creditor and the Lenders with
respect to the Senior Debt and the Subordinated Debt and may be modified only by
a writing signed by the Subordinating Creditor and the Lenders.
               (b) The Lenders’ failure to exercise any right hereunder shall
not be construed as a waiver of the Lenders’ right to exercise the same or any
other right at any other time and from time to time thereafter, and such rights
shall be cumulative and not exclusive.
               (c) The knowledge by the Lenders of any breach or other
non-observance by the Subordinating Creditor of the terms of this Agreement
shall not constitute a waiver thereof, or of any obligations to be performed by
the Subordinating Creditor.
               (d) In the event of any conflict between any term of this
Agreement and any of the Subordinating Creditor Loan Documents, the provisions
of this Agreement shall govern and control. Wherever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

42



--------------------------------------------------------------------------------



 



               (e) This Agreement shall continue in full force and effect until
the Senior Debt is fully and finally paid in cash and satisfied and all
commitments of the Lenders to extend further financing to Dynavax have been
terminated, and shall be binding upon the Subordinating Creditor and its
successors and assigns, including, without limitation, any future holder of all
or any part of the Subordinated Debt, and shall inure to the benefit of the
Lenders and its successors and assigns, including, without limitation, any
future holder of all or any part of the Senior Debt, it being expressly
acknowledged that the Lenders’ rights under this Agreement may be assigned by
the Lenders in connection with any assignment or transfer of all or any portion
of Senior Debt and that each subsequent holder of any portion of Senior Debt
shall be equally and ratably entitled to the benefits of this Agreement.
               (f) This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original hereof, and all of which
together shall be deemed to be a single agreement.
               (g) All notices and other communications hereunder shall be in
writing, and shall be deemed to have been duly made when delivered in person or
sent by same day or overnight carrier, or when deposited in the United States
first class or registered or certified mail return receipt requested, postage
prepaid. Notices shall be sent:
If to the Subordinating Creditor:
{                }
{                }
{                }
{                }
If to the Lenders:
{                }
{                }
{                }
{                }
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

43



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Lenders and the Subordinating Creditor have
executed this Agreement as of the date first written above.

                      DEERFIELD PRIVATE DESIGN FUND, L.P.       DEERFIELD
SPECIAL SITUATIONS FUND
INTERNATIONAL LIMITED    
 
                   
By:
          By:        
 
 
 
Name:          
 
Name:    
 
  Title:           Title:    
 
                    LENDER:       LENDER:     DEERFIELD PRIVATE DESIGN
INTERNATIONAL, L.P.       DEERFIELD SPECIAL SITUATIONS FUND, L.P.    
 
                   
By:
          By:        
 
 
 
Name:          
 
Name:    
 
  Title:           Title:    

                  {                              
                                       }    
 
           
 
  By:        
 
     Name:  
 
   
 
     Title:  
 
   
 
     
 
   

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

44



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT OF DYNAVAX
          The undersigned acknowledges receipt of a copy of the foregoing
Subordination Agreement and consent to all of the terms and conditions thereof.

                  DYNAVAX TECHNOLOGIES CORPORATION                
 
           
 
  By:        
 
     Name:  
 
   
 
     Title:  
 
   
 
     
 
   

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

1